Citation Nr: 1443163	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed June 2001 rating decision denied the claim for service connection for asthma, which was initially denied in April 2000.

2.  Evidence received since the June 2001 rating decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied the Veteran's claim of entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for asthma.  3838 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen and establish service connection for asthma.  The record reflects that the Veteran has been provided all required notice in this matter, to include a February 2008 notice with respect to reopening a previously denied claim and the effective-date and disability-rating elements of this claim.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006), Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159 regarding the claim to reopen. 

The Veteran initially filed a claim for service connection for asthma in July 1999.  In an April 2000 rating decision, the RO denied his claim, stating that there was no evidence of a relationship between the Veteran's diagnosed asthma and his active duty service.  The RO then re-adjudicated the claim in June 2001.  The Veteran did not appeal nor did he submit any new and material evidence within one year of the decision.  See 38 C.F.R. § 3.156(b).  The decision thereby became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the June 2001 rating decision included STRs which show: a June 1976 service department pulmonary consultation for an upper respiratory infection and repeated treatment throughout service for upper respiratory infections.  Also of record were: outpatient treatment records from Sutter Solano Hospital for the period August 1996 to June 1999; and the Veteran's statements that his asthma was incurred in service.  In essence, at the time of the prior denial, there was remote post service evidence of asthma, but no accepted evidence of in-service asthma or of a nexus to service.

Regarding the application to reopen, evidence received subsequent to June 2001 rating decision includes medical records from a private treating source that indicate: the Veteran was treated for bronchitis in March 1983, received a diagnosis of naso-pharyngitis in February 1984, and was diagnosed with bronchial asthma in November 1984.  

This evidence is new and material as it relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for.  

Here, the Veteran submitted evidence showing diagnosis of the claimed disability after service and potentially on-going manifestations.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.


ORDER

The application to reopen the claim for service connection for asthma is granted.


REMAND

The Veteran claims that he has asthma that is related to his military service.  The Board notes that the Veteran has not been afforded a VA examination to determine the etiology of his diagnosed bronchial asthma.

The record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  

Under these circumstances, the Veteran should be afforded a VA examination to determine the etiology of his currently diagnosed bronchial asthma.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should take appropriate action in order to obtain copies of VA treatment records dated since September 2012.  

2.  Then afford the Veteran a VA examination by an examiner to determine the etiology of any current or recent asthma.  The Veteran should be properly notified of the examination and of the consequences of his failure to appear.  His claims file (including the VVA and VBMS files) must be reviewed by the examiner in conjunction with the examination.  It is requested that the examiner determine if there is any relationship between asthma and the in-service manifestations.

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


